Citation Nr: 0320953	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  94-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for headaches of 
undermined etiology.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative lumbar disc disease, currently 
assigned a 40 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied a 
compensable rating for the veteran's service connected 
headache disorder, and denied a rating in excess of 10 
percent for lumbosacral strain.  While the appeal was 
pending, the RO increased the evaluation of lumbosacral 
strain to 20 percent in a January 1996 rating decision and to 
40 percent in an April 1997 rating decision, effective June 
8, 1992, the date of his claim.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 2002 the Board undertook additional development on 
the enumerated issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In June 2002 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

In April 2003, the Board again undertook further development 
of the enumerated issues.  In June 2003, the Board provided 
notice of the development as required by Rule of Practice 
903.  

The veteran did not waive review of this matter by the agency 
of original jurisdiction in his correspondences.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Evidence obtained pursuant to the Board's development 
requests includes private and VA medical records extending 
from 1998 to 2003.  Also obtained were reports of VA 
examinations conducted in September 2002 and June 2003.  

Finally, a copy of a rating decision that granted a total 
disability evaluation for a service connected depressive 
disorder was obtained.  This evidence has not been considered 
by the RO, and the appellant has not waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board further notes that the RO has yet to send a 
development letter advising the veteran of the provisions of 
the VCAA.  The duty to assist letters sent regarding these 
issues, including the February 2003 letter and the letters 
notifying the veteran of Board development sent in June 2002 
and June 2003, make no reference to the VCAA.  The RO has 
also not included the VCAA in its August 2001 Statement of 
the Case.

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The RO should advise the appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The RO should review the September 
2002 and June 2003 VA examinations and 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the Board's directives and 
development and if not, the RO should 
implement corrective procedures, 
including additional examination and 
medical opinions if deemed warranted.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

4.  The RO should readjudicate the issues 
of entitlement to a compensable 
evaluation for headaches of undermined 
etiology and entitlement to an increased 
evaluation for lumbosacral strain with 
degenerative lumbar disc disease, 
currently assigned a 40 percent rating.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
August 2001 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for increased 
evaluations.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


